DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-25 are pending 
Claims 1-25 are under consideration in the instant office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/28/2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, it has been placed in the application file and the information therein has been considered as to the merits. See attached copy of the PTO-1449.

Priority
This application claims benefit of PCT Application No. PCT/JP2019/048834 filed on 12/05/2019 and Japanese Application JP2018-229397 filed on 12/06/2018. 

Election/Restrictions
Applicant’s election of Venetoclax and AML in the reply filed on 07/29/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Since the claimed compound appears free of the prior art, the species election is withdrawn.

Claim Rejections - 35 USC § 112
Claims 11-14 and 22-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The specification discloses “Bcl-2 inhibitor” as a drug that binds to Bcl-2, which is a protein having an antiapoptotic action, to inhibit the anti-apoptotic action, and as a result, induces apoptosis to exert an anti-cancer action.  The specification discloses Venetoclax as a preferred inhibitor.  Regarding the state of the art at the time the invention was made, Montero teaches that “Intrinsic apoptosis is controlled by the BCL-2 family of proteins but the complexity of intra-family interactions makes it challenging to predict cell fate via standard molecular biology techniques.” (see abstract).  Thus, it would be difficult to predict which drugs are Bcl-2 inhibitors since the specification lacks guidance as to how to determine such inhibition.

Allowable Subject Matter
Claim 1-10 and 15-21 appear free of the prior art.
The following is a statement of reasons for the indication of allowable subject matter: claim 1 recites the compound (1R,2S,4R)-4-({ [4-(5,6-dimethoxypyridazin-3-yl)phenyl]methyl}amino)-2-{methyl[6-(2,2,2- trifluoroethyl)thieno[2,3-d]pyrimidin-4-yl]amino}cyclopentan-1-ol, which is not obvious or anticipatory over the prior art.


Conclusion
Claims 11-14 and 22-25 are rejected.
Claims 1-10 and 15-21 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Notice of Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P LEE whose telephone number is (571)270-1016.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571)272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andrew Lee/
Examiner, Art Unit 1628

/SAVITHA M RAO/Primary Examiner, Art Unit 1629